 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2004-12
Record Date: February 28, 2006
Distribution Date: March 20, 2006
Certificateholder Distribution Summary

                                                                               
              Certificate   Certificate                                        
Class   Pass-Through   Beginning   Interest   Principal   Current   Ending
Certificate   Total   Cumulative Class   CUSIP   Description   Rate  
Certificate Balance   Distribution   Distribution   Realized Loss   Balance  
Distribution   Realized Loss
A-1
    81744FFY8     SEN     4.84000 %     206,628,956.76       829,370.13      
10,207,915.38       0.00       195,421,041.38       11,037,285.51       0.00  
A-2
    81744FFZ5     SEN     4.95688 %     109,228,134.49       451,192.30      
5,169,047.89       0.00       104,059,086.60       5,620,240.19       0.00  
A-3
    81744FGA9     SEN     4.98688 %     96,045,347.96       398,760.32      
6,740,257.25       0.00       89,305,090.71       7,139,017.57       0.00  
X-A1
    81744FGB7     IO     0.69582 %     0.00       182,570.73       0.00      
0.00       0.00       182,570.73       0.00  
X-A2
    81744FGC5     IO     0.93427 %     0.00       74,705.81       0.00      
0.00       0.00       74,705.81       0.00  
X-B
    81744FGD3     IO     0.28846 %     0.00       3,676.55       0.00       0.00
      0.00       3,676.55       0.00  
B-1
    81744FGF8     SUB     5.07000 %     8,588,000.00       36,284.30       0.00
      0.00       8,588,000.00       36,284.30       0.00  
B-2
    81744FGG6     SUB     5.42000 %     6,134,000.00       27,705.23       0.00
      0.00       6,134,000.00       27,705.23       0.00  
B-3
    81744FGH4     SUB     5.82000 %     3,680,000.00       17,848.00       0.00
      0.00       3,680,000.00       17,848.00       0.00  
B-4
    81744FGJ0     SUB     5.57640 %     2,453,000.00       11,399.09       0.00
      0.00       2,453,000.00       11,399.09       0.00  
B-5
    81744FGK7     SUB     5.57640 %     920,000.00       4,275.24       0.00    
  0.00       920,000.00       4,275.24       0.00  
B-6
    81744FGL5     SUB     5.57640 %     2,762,778.00       12,838.63       0.00
      0.00       2,762,778.00       12,838.63       0.00  
A-R
    81744FGE1     RES     5.01865 %     0.00       0.14       0.00       0.00  
    0.00       0.14       0.00  
 
                                                                               
Totals
                            435,440,217.21       2,050,626.47      
22,117,220.52       0.00       413,322,996.69       24,167,846.99       0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
  Original Face   Certificate   Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Amount   Balance   Distribution   Distribution   Accretion   Loss   Reduction  
Balance   Percentage   Distribution
A-1
    380,510,000.00       205,628,956.76       1,369.78       10,206,545.60      
0.00       0.00       10,207,915.38       195,421,041.38       0.51357662      
10,207,915.38  
A-2
    208,392,000.00       109,228,134.49       369.77       5,168,678.12      
0.00       0.00       5,169,047.89       104,059,086.60       0.49934300      
5,169,047.89  
A-3
    218,330,615.00       96,045,347.96       0.00       6,740,257.25       0.00
      0.00       6,740,257.25       89,305,090.71       0.40903604      
6,740,257.25  
X-A1
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
X-A2
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
X-B
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
B-1
    8,588,000.00       8,588,000.00       0.00       0.00       0.00       0.00
      0.00       8,588,000.00       1.00000000       0.00  
B-2
    6,134,000.00       6,134,000.00       0.00       0.00       0.00       0.00
      0.00       6,134,000.00       1.00000000       0.00  
B-3
    3,680,000.00       3,680,000.00       0.00       0.00       0.00       0.00
      0.00       3,680,000.00       1.00000000       0.00  
B-4
    2,453,000.00       2,453,000.00       0.00       0.00       0.00       0.00
      0.00       2,453,000.00       1.00000000       0.00  
B-5
    920,000.00       920,000.00       0.00       0.00       0.00       0.00    
  0.00       920,000.00       1.00000000       0.00  
B-6
    2,762,778.00       2,762,778.00       0.00       0.00       0.00       0.00
      0.00       2,762,778.00       1.00000000       0.00  
A-R
    100.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
 
                                                                               
Totals
    831,770,493.00       435,440,217.21       1,739.55       22,115,480.97      
0.00       0.00       22,117,220.52       413,322,996.69       0.49691952      
22,117,220.52  

Principal Distribution Factors Statement

                                                                               
              Beginning   Scheduled   Unscheduled                          
Ending   Ending   Total     Original Face   Certificate   Principal   Principal
          Realized   Total Principal   Certificate   Certificate   Principal
Class   Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution
A-1
    380,510,000.00       540.40355512       0.00359985       26.82333079      
0.00000000       0.00000000       0.00000000       26.82693065       0.51357662
      26.82693065  
A-2
    208,392,000.00       524.14744563       0.00177440       24.80267054      
0.00000000       0.00000000       0.00000000       24.80444494       0.49934300
      24.80444494  
A-3
    218,330,615.00       439.90783409       0.00000000       30.87179162      
0.00000000       0.00000000       0.00000000       409.0360427       0.40903604
      30.87179162  
X-A1
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
X-A2
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
X-B
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
B-1
    8,588,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-2
    6,134,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-3
    3,680,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-4
    2,453,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-5
    920,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-6
    2,762,778.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
A-R
    100.00       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                      Payment of                
          Remaining   Ending                     Current   Beginning   Current  
Unpaid   Current   Non-Supported           Unpaid   Certificate/                
    Certificate   Certificate/   Accrued   Interest   Interest   Interest  
Total Interest   Interest   Notational       Class   Accural Dates   Accrual
Days   Rate   Notional Balance   Interest   Shortfall   Shortfall   Shortfall(1)
  Distribution   Shortfall(2)   Balance
A-1
    02/20/06 – 03/19/06       30       4.84000 %     205,628,956.76      
829,370.13       0.00       0.00       0.00       829,370.13       0.00      
195,421,041.38  
A-2
    02/20/06 – 03/19/06       30       4.95688 %     109,228,134.49      
451,192.30       0.00       0.00       0.00       451,192.30       0.00      
104,059,086.60  
A-3
    02/20/06 – 03/19/06       30       4.98688 %     96,045,347.96      
399,138.85       0.00       0.00       378.54       398,760.32       0.00      
89,305,090.71  
X-A1
    02/01/06 – 02/28/06       30       0.69582 %     314,857,091.25      
182,570.73       0.00       0.00       0.00       182,570.73       0.00      
299,480,127.98  
X-A2
    02/01/06 – 02/28/06       30       0.93427 %     96,045,347.96      
74,776.72       0.00       0.00       70.92       74,705.81       0.00      
89,305,090.71  
X-B
    02/01/06 – 02/28/06       30       0.28846 %     18,402,000.00      
4,423.59       0.00       0.00       0.00       3,676.55       0.00      
18,402,000.00  
B-1
    02/20/06 – 03/19/06       30       5.07000 %     8,588,000.00      
36,284.30       0.00       0.00       0.00       36,284.30       0.00      
8,588,000.00  
B-2
    02/20/06 – 03/19/06       30       5.42000 %     6,134,000.00      
27,705.23       0.00       0.00       0.00       27,705.23       0.00      
6,134,000.00  
B-3
    02/20/06 – 03/19/06       30       5.82000 %     3,680,000.00      
17,848.00       747.04       747.04       0.00       17,848.00       0.00      
3,680,000.00  
B-4
    02/01/06 – 02/28/06       30       5.57640 %     2,453,000.00      
11,399.09       0.00       0.00       0.00       11,399.09       0.00      
2,453,000.00  
B-5
    02/01/06 – 02/28/06       30       5.57640 %     920,000.00       4,275.24  
    0.00       0.00       0.00       4,275.24       0.00       920,000.00  
B-6
    02/01/06 – 02/28/06       30       5.57640 %     2,762,778.00      
12,838.63       0.00       0.00       0.00       12,838.63       0.00      
2,762,778.00  
A-R
    N/A       N/A       5.01865 %     0.00       0.00       0.00       0.00    
  0.00       0.14       0.00       0.00  
 
                                                                               
       
Totals
                                    2,051,822.81       747.04       747.04      
449.46       2,050,626.47       0.00          

 
(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Interest Distribution Factors Statement

                                                                               
                                                                      Remaining
  Ending             Current   Beginning   Current   Payment of   Current  
Non-Supported           Unpaid   Certificate/     Original Face   Certificate  
Certificate/   Accrued   Unpaid   Interest   Interest   Total Interest  
Interest   Notational Class   Amount   Rate   Notional Balance   Interest  
Interest Shortfall   Shortfall(1)   Shortfall   Distribution   Shortfall(2)  
Balance
A-1
    380,510,000.00       4.84000 %     540.40355512       2.17962768      
0.00000000       0.00000000       0.00000000       2.17962768       0.00000000  
    513.57662448  
A-2
    208,392,000.00       4.95688 %     524.14744563       2.16511334      
0.00000000       0.00000000       0.00000000       2.16511334       0.00000000  
    499.34300069  
A-3
    218,330,615.00       4.98688 %     439.90783409       1.82813963      
0.00000000       0.00000000       0.00173379       1.82640588       0.00000000  
    409.03604247  
X-A1
    0.00       0.69582 %     534.65108159       0.31001887       0.00000000    
  0.00000000       0.00000000       0.31001887       0.00000000      
508.53983851  
X-A2
    0.00       0.93427 %     439.90784309       0.34249306       0.00000000    
  0.00000000       0.00032483       0.34216828       0.00000000      
409.03604247  
X-B
    0.00       0.28846 %     1000.00000000       0.24038637       0.00000000    
  0.00000000       0.00000000       0.19979078       0.00000000      
1000.00000000  
B-1
    8,588,000.00       5.07000 %     1000.00000000       4.22500000      
0.00000000       0.00000000       0.00000000       4.22500000       0.00000000  
    1000.00000000  
B-2
    6,134,000.00       5.42000 %     1000.00000000       4.51666612      
0.00000000       0.00000000       0.00000000       4.51666612       0.00000000  
    1000.00000000  
B-3
    3,680,000.00       5.82000 %     1000.00000000       4.85000000      
0.20300000       0.20300000       0.00000000       4.85000000       0.00000000  
    1000.00000000  
B-4
    2,453,000.00       5.57640 %     1000.00000000       4.64699959      
0.00000000       0.00000000       0.00000000       4.64699959       0.00000000  
    1000.00000000  
B-5
    920,000.00       5.57640 %     1000.00000000       4.64700000      
0.00000000       0.00000000       0.00000000       4.64700000       0.00000000  
    1000.00000000  
B-6
    2,762,778.00       5.57640 %     1000.00000000       4.64700023      
0.00000000       0.00000000       0.00000000       4.64700023       0.00000000  
    1000.00000000  
A-R
    100.00       5.01865 %     0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       1.40000000       0.00000000       0.00000000
 

 
(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    24,280,063.74  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    45,348.81  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    24,325,412.55  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    48,644.10  
Total Administration Fees
    108,921.46  
Payment of Interest and Principal
    24,167,846.99  
 
     
Total Withdrawals (Pool Distribution Amount)
    24,325,412.55  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    449.46  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    449.46  
 
     

Administration Fees

         
Gross Servicing Fee*
    106,093.17  
Master Servicing Fee
    2,828.29  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    108,921.46  
 
     

 
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP;
MORGAN STANLEY DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning     Current     Current    
Ending                         Account Type   Balance     Withdrawals    
Deposits     Balance  
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       747.04       747.04       1,000.00  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm  
Weighted Average Gross Coupon
    5.961487 %
Weighted Average Net Coupon
    5.586373 %
Weighted Average Pass-Through Rate
    4.777047 %
Weighted Average Remaining Term
    326  
Beginning Scheduled Collateral Loan Count
    1,079  
Number of Loans Paid in Full
    45  
Ending Scheduled Collateral Loan Count
    1,034  
Beginning Scheduled Collateral Balance
    339,394,870.16  
Ending Scheduled Collateral Balance
    324,017,906.89  
Ending Actual Collateral Balance at 28-Feb-2006
    324,018,914.94  
Monthly P&I Constant
    1,687,821.27  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
Scheduled Principal
    1,739.55  
Unscheduled Principal
    15,375,223.72  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total   Collateral
Description   Mixed ARM     6 Month LIBOR ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.959980       5.964317       5.961487  
Weighted Average Net Rate
    5.584944       5.589056       5.586373  
Weighted Average Remaining Term
    324       328       326  
Record Date
    02/28/2006       02/28/2006       02/28/2006  
Principal and Interest Constant
    1,101,401.71       586,419.56       1,687,821.27  
Beginning Loan Count
    677       402       1,079  
Loans Paid in Full
    29       16       45  
Ending Loan Count
    648       386       1,034  
Beginning Scheduled Balance
    221,483,675.61       117,911,194.55       339,394,870.16  
Ending Scheduled Balance
    211,275,760.23       112,742,146.66       324,017,906.89  
Scheduled Principal
    1,369.78       369.77       1,739.55  
Unscheduled Principal
    10,206,545.60       5,168,678.12       15,375,223.72  
Scheduled Interest
    1,100,031.93       586,049.79       1,686,081.72  
Servicing Fee
    69,220.32       36,872.85       106,093.17  
Master Servicing Fee
    1,845.70       982.59       2,828.29  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,028,965.91       548,194.35       1,577,160.26  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Rapid Prepay Event?
  NO  
Underlying Certificate Balance
    89,305,090.74  
Underlying Certificate Interest
    473,466.12  
Underlying Certificate Principal
    6,740,257.22  

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    116,799,356.62  
Six Month Libor Loan Balance
    94,476,403.61  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    92.841586 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    92.635932 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL       No. of     Principal  
              No. of       Principal                 No. of       Principal    
            No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    21       8,445,809.66       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       21        
8,445,809.66  
60 Days
    3       753,445.09       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       3        
753,445.09  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    2       353,466.73       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       2  
      353,466.73  
 
                                                                               
                                   
 
    26       9,552,721.48                   0         0.00                   0  
      0.00                   0         0.00                   26        
9,552,721.48  
 
                                                                               
                                                            No. of     Principal
                No. of       Principal                 No. of       Principal  
              No. of       Principal                 No. of       Principal    
  Loans     Balance                 Loans       Balance                 Loans  
    Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.030948 %     2.606579 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.030948 %       2.606579 %
60 Days
    2.290135 %     0.232531 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       2.290135 %       0.232531 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.193424 %     0.109088 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.193424 %       0.109088 %
 
                                                                               
                                   
 
    2.514507 %     2.948199 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.514507 %       2.948199 %

                       
Current Period Class A Insufficient Funds:
  0.00   Principal Balance of Contaminated Properties   0.00   Periodic Advance
  45,348.81  

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group One                  
                                                                               
                      No. of     Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00  
30 Days
    14       6,192,396.63       30 Days
      0         0.00       30 Days
      0         0.00       30 Days
      0         0.00       30 Days
      14         6,192,396.63  
60 Days
    2       602,499.99       60 Days
      0         0.00       60 Days
      0         0.00       60 Days
      0         0.00       60 Days
      2         602,499.99  
90 Days
    0       0.00       90 Days
      0         0.00       90 Days
      0         0.00       90 Days
      0         0.00       90 Days
      0         0.00  
120 Days
    0       0.00       120 Days
      0         0.00       120 Days
      0         0.00       120 Days
      0         0.00       120 Days
      0         0.00  
150 Days
    0       0.00       150 Days
      0         0.00       150 Days
      0         0.00       150 Days
      0         0.00       150 Days
      0         0.00  
180+ Days
    2       353,466.73       180+ Days
      0         0.00       180+ Days
      0         0.00       180+ Days
      0         0.00       180+ Days
      2         353,466.73  
 
                                                                               
                                   
 
    18       7,148,363.35                   0         0.00                   0  
      0.00                   0         0.00                   18        
7,148,363.35  
 
                                                                               
                                                            No. of     Principal
                No. of       Principal                 No. of       Principal  
              No. of       Principal                 No. of       Principal    
  Loans     Balance                 Loans       Balance                 Loans  
    Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0.000000 %     0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %
30 Days
    2.160494 %     2.930946 %     30 Days
      0.000000 %       0.000000 %     30 Days
      0.000000 %       0.000000 %     30 Days
      0.000000 %       0.000000 %     30 Days
      2.160494 %       2.930946 %
60 Days
    0.308642 %     0.285171 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.308642 %       0.285171 %
90 Days
    0.000000 %     0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %
180+ Days
    0.308642 %     0.167301 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.308642 %       0.167301 %
 
                                                                               
                                   
 
    2.777778 %     3.383418 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.777778 %       3.383418 %

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group Two                  
            1.183654%                                                          
                                No. of     Principal                 No. of    
  Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00       0-29 Days
      0         0.00  
30 Days
    7       2,253,413.03       30 Days
      0         0.00       30 Days
      0         0.00       30 Days
      0         0.00       30 Days
      7         2,253,413.03  
60 Days
    1       150,945.10       60 Days
      0         0.00       60 Days
      0         0.00       60 Days
      0         0.00       60 Days
      1         150,945.10  
90 Days
    0       0.00       90 Days
      0         0.00       90 Days
      0         0.00       90 Days
      0         0.00       90 Days
      0         0.00  
120 Days
    0       0.00       120 Days
      0         0.00       120 Days
      0         0.00       120 Days
      0         0.00       120 Days
      0         0.00  
150 Days
    0       0.00       150 Days
      0         0.00       150 Days
      0         0.00       150 Days
      0         0.00       150 Days
      0         0.00  
180+ Days
    0       0.00       180+ Days
      0         0.00       180+ Days
      0         0.00       180+ Days
      0         0.00       180+ Days
      0         0.00  
 
                                                                               
                                       
 
    8       2,404,358.13                   0         0.00                   0  
      0.00                   0         0.00                   8        
2,404,358.13  
 
                                                                               
                                                            No. of     Principal
                No. of       Principal                 No. of       Principal  
              No. of       Principal                 No. of       Principal    
  Loans     Balance                 Loans       Balance                 Loans  
    Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0.000000 %     0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %     0-29 Days
      0.000000 %       0.000000 %
30 Days
    1.813472 %     1.998725 %     30 Days
      0.000000 %       0.000000 %     30 Days
      0.000000 %       0.000000 %     30 Days
      0.000000 %       0.000000 %     30 Days
      1.813472 %       1.998725 %
60 Days
    0.25906 %     0.133885 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.000000 %       0.000000 %     60 Days
      0.25906 %       0.133885 %
90 Days
    0.000000 %     0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %     90 Days
      0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %     120 Days
      0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %     150 Days
      0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.000000 %       0.000000 %     180+ Days
      0.000000 %       0.000000 %
 
                                                                               
                                       
 
    2.072539 %     2.132610 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.072539 %       2.132610 %

 